Name: Commission Decision No 925/84/ECSC of 4 April 1984 amending Decision No 3717/83/ECSC introducing for steel undertakings and steel dealers, a production certificate and an accompanying document for deliveries of certain products
 Type: Decision_ENTSCHEID
 Subject Matter: documentation;  iron, steel and other metal industries
 Date Published: 1984-04-05

 Avis juridique important|31984S0925Commission Decision No 925/84/ECSC of 4 April 1984 amending Decision No 3717/83/ECSC introducing for steel undertakings and steel dealers, a production certificate and an accompanying document for deliveries of certain products Official Journal L 095 , 05/04/1984 P. 0022 - 0022 Spanish special edition: Chapter 13 Volume 16 P. 0012 Portuguese special edition Chapter 13 Volume 16 P. 0012 *****COMMISSION DECISION No 925/84/ECSC of 4 April 1984 amending Decision No 3717/83/ECSC introducing for steel undertakings and steel dealers, a production certificate and an accompanying document for deliveries of certain products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 95 thereof, With the unanimous assent of the Council and after consulting the Consultative Committee, Whereas: - the first paragraph of Article 13 of Commission Decision No 3717/83/ECSC (1) allows that by way of derogation from the provisions of Articles 4 and 6, deliveries of products referred to in Annex I, made between 1 and 15 January 1984, shall not give rise to completion of a production certificate or an accompanying document, - the second paragraph of Article 13 allows that such deliveries shall be regularized by 31 January 1984 at the latest, - the time needed for printing and supplying the production certificates and accompanying documents to steel undertakings and steel dealers will prevent Articles 4 and 6 of Decision No 3717/83/ECSC being applied simultaneously and consistently throughout all Member States on 16 January 1984, - it is therefore necessary that the date specified in the first paragraph of Article 13 of the Decision be put back to 31 January 1984, - it follows that the deadline for regularization specified in the second paragraph of Article 13 shall be extended to 16 February 1984, HAS ADOPTED THIS DECISION: Article 1 Article 13 of Decision No 3717/83/ECSC is hereby amended as follows: 1. In the first paragraph, '15 January 1984' is replaced by '31 January 1984'. 2. In the second paragraph, '31 January 1984' is replaced by '16 February 1984'. Article 2 This Decision shall enter into force the day of its publication in the Official Journal of the European Community. It shall apply with effect from 16 January 1984. This Decision is binding in its entirety and is directly applicable in all Member States. Done at Brussels, 4 April 1984. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 373, 31. 12. 1983, p. 9.